Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   June 15, 2017

The Court of Appeals hereby passes the following order:

A17A0103. BRANDENBURG v. BOARD OF REGENTS OF THE
    UNIVERSITY SYSTEM OF GEORGIA et al.

      In the instant case, the trial court dismissed the Appellant’s case based on its
determination that his earlier 2014 voluntary dismissal of his 2011 state court case
constituted a dismissal of his single opportunity to refile after a dismissal under the
Georgia Renewal Statute.1 This determination hinges on the interpretation of 28 USC
§ 1367 (d), which this Court addressed in Gottschalk v. Woods,2 but as to which
holding one judge on the panel concurred in the judgment only, rendering that portion
of the opinion persuasive authority only.3


      On February 27, 2017, the U.S. Supreme Court granted a petition for certiorari
in Artis v. District of Columbia.4 The question presented to the Court is


      whether the tolling provision in [28 USC] § 1367 (d) suspends the
      limitations period for the state-law claim while the claim is pending and


      1
          OCGA § 9-2-61 (a).
      2
        329 Ga. App. 730, 736-741 (2) (766 SE2d 130) (2014) (physical precedent
only as to Division 2).
      3
          Court of Appeals Rule 33 (a).
      4
      135 A3d 334 (D. C. App. Apr. 7, 2016), cert. granted Artis v. Dist. of
Columbia, __ U. S. __ (137 SCt 1202; 197 LE2d 245) (2017).
       for thirty days after the claim is dismissed, or whether the tolling
       provision does not suspend the limitations period but merely provides
       30 days beyond the dismissal for the plaintiff to refile.


       Because the U.S. Supreme Court’s decision in Artis will be dispositive of
whether the statute of limitations was suspended during the pendency of Appellant’s
federal case and, therefore, whether he had the right to file the instant case under the
renewal statute, thereby rendering the current case viable, we hereby VACATE and
REMAND the trial court’s order dismissing the instant case. Any further proceedings
in this matter should be stayed until the U.S. Supreme Court has rendered its decision
in Artis.5

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/15/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




       5
           Cf. U. S. Bank, N.A. v. Phillips, 318 Ga. App. 819, 826 (4) (734 SE2d 799)
(2012).